Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant elected without traverse Group I, Claims 1-15, drawn to a gel composition. Applicant further elected corn starch as a specific starch and starch derivative, and trimethylsiloxysilicate as a specific non-volatile film forming polymer. Applicant stated that claims 1-11, and 13 read on the elected species in the reply filed on 7/7/2021.

Thus, claims 12, 14, 15, 18-20 are withdrawn from further consideration as being drawn to a non-elected invention. 

Thus, the requirement is made FINAL.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9, 10, 13, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The terms, “starch derivatives” and “engineered particles of silica” are not enabled because it is not clear what the “derivatives” would encompass and it is not clear what the “engineered particles of silica” are since “engineered” could be just about anything. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 10, 13, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms, “starch derivatives” and “engineered particles of silica” are vague and indefinite since it is not clear what the “derivatives” would encompass and it is not clear what the “engineered particles of silica” are since “engineered” could be just about anything. Thus, the terms are vague and indefinite because one of ordinary skill in the art at the time the invention was made would not know what the terms actually define since it is simply NOT clear what “starch derivatives” and “engineered particles of silica” actually mean. 

It also appears that the markush groups in claims 1 and 9 are missing “selected from the group consisting of”.

The use of PEG-10/15 and PEG-15 are confusing since they are abbreviations which can change or could actually mean something completely different than what applicant intended. Applicant must write out what “PEG” means. 

Claim 13 is confusing since it is not clear what applicant is claiming. Is applicant trying to claim only the starch and starch derivatives ? Maybe applicant is trying to claim starch and silica silylate ? The claim is very confusing. It might be easier to simply state that the sweat and/or sebum absorbing agent is selected from the group consisting of….. It is also noted that claim 13 was written differently before this amendment and then applicant without adding in where the amendments were made simply adds in these limitations to claim 13. This questions if applicant actually intended to amend claim 13 as such.




Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 9, 10, 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3072915 (of record) in view of WO 2016/052571 (of record).


EP teaches a gel paste composition comprising (a) a crosslinking organopolysiloxane, (b) a liquid oil (e.g. a silicone oil, such as dimethicone) and (c) an oil component other than the liquid oil mentioned as component (b). Component (c) might be olive oil. The mixing ratio (A)/(B) of the crosslinking organopolysiloxane (A) to the liquid oil (b) is preferably 1/20 to 20/1. The composition may further contain a water-swelling polymer (e.g. starch) in an amount of 0.1-25 wt.-%. Inorganic powder components such as silica are also proposed as ingredients. The blending amount of the powder is in the range of 0.1-99 wt.-%. In addition, a silicone surfactant such as dimethicone/(PEG-10/15) crosspolymer may be used. As film-forming agent, trimethyisiloxy silicate is mentioned. The document does not disclose a specific amount either for the silicone crosspolymer nor for the silicone oil, see entire reference, especially the abstract, paragraphs 2, 18, 61-62, 74, 94, 142, and the claims. The composition is inherently an anti-chafing gel since intended use carries no patentable weight unless it changes the structure of the composition which it does NOT. The composition inherently will have the activities claimed in claims 1, 3-6, since the same components as claimed are being used at the same amounts claimed or in the very least it would have ben obvious to use such component as claimed and in the amounts as claimed to yield the best possible results for the best possible outcome. Note also that EP in paragraphs 140-142 teach gels that do NOT contain water thus they are “non-aqueous”.

EP does not teach the claimed amounts of the silicone crosspolymer nor for the silicone oil.

WO teaches a composition in the form of e.g., a gel, which comprises a water-soluble thickener (e.g. cellulose gum, xanthan gum, pectin, sodium polvacrylate-see page 2), and a mixture of at least one silicone oil (e.g. dimethicone, cyclopentasiloxane, trimethylsiloxysilicic acid...-see page 3) in an amount of 10-95 wt.-%, porous powder (e.g. silica) in an arnount of 3-95 wt.-% (see page 4) and a crosslinking type methyipolysiloxane (e.g. dimethicone/vinyl dimethicone crosspolymer) in an amount of 0.5-80 wt.-%(see page 4). Patty oils such as olive oil can also be present in the composition (page 5). Note a wide range of thickeners (starch is accidently not mentioned-page 2) and to ingredients such as local anesthetics, ant-inflammatory agents and/or antipruritic agents which make irritations of the skin to plausible indications of said composition, see entire reference. It is inherent that the composition (gel) when applied to the skin adheres to the skin with a work of adhesion of more than about 0.500 Newton.sec when measured by TA.XT plus text analyzer using a mucoadhesive rig and forms a film with a coefficient of friction of less than 0.400 when measured by Automatic surface tester (method ASTM D 1894) since the same components as claimed (silicone crosspolymer, silicone oil; and sweat and/or sebum absorbing agent) at the same amounts as claimed are used in WO. The composition is inherently an anti-chafing gel since intended use carries no patentable weight unless it changes the structure of the composition which it does NOT. The composition inherently will have the activities claimed in claims 1, 3-6, since the same components as claimed are being used at the same amounts claimed or in the very least it would have ben obvious to use such component as claimed and in the amounts as claimed to yield the best possible results for the best possible outcome.


It would have been obvious for one having ordinary skill in the art at the time the invention was made to use the claimed amounts of the claimed components since they are also taught being used together in WO and for the same purpose as claimed, namely, in a gel.

Applicant argues that allegedly EP teaches water containing gels but it is noted in paragraph 140 of EP that “non-aqueous” gels are also taught. Thus, making it clearly obvious to use a non-aqueous gel since clearly EP makes it clear that gels with NO water in them also have beneficial properties.

Applicant argues that allegedly the claimed gel compositions, upon application on skin, forms a barrier film that exhibits superior abrasion resistance. See, e.g., Specification
at §§] 15 and 25 (of the published application).

According to applicant, EP3072915 requires that the gel composition has improved compatibility with water. See EP3072915 at Abstract; §[] 5, 6, 9, and 32 (emphasis added). EP3072915 discloses that the gel compositions thereof are particularly suitable for preparing emulsified cosmetic that contains water and a water-soluble polymer in a continuous phase. Id. at §§| 20-24 (emphasis added) according to applicant. To meet these requirements /objectives, EP3072915 directs the skilled artisan to incorporate silicone crosspolymer having hydrophilic pendant groups (crosslinking organopolysiloxane containing polyoxyethylene units tn an amount of 20 wt’% or more) in the composition, according to applicant. Id. at {| 10-13; see also Rustomyee Dec. at §] 2. While incorporating silicone crosspolymers having hydrophilic pendant groups in the composition improves dispersibility and compatibility with water, it essentially destroys the abrasion resistance property—the peel-off resistance of the film according to applicant. See Rustomjee Dec. at §] 2 according to applicant. For this reason, silicone crosspolymers having hydrophilic pendant groups greatly improves water absorption, and hence, the film—formed upon application of the gel composition on the skin—upon coming in contact with sweat immediately absorbs the water and consequently exhibits heightened tendency to peel-off. Id. according to applicant.

The effect of presence of silicone crosspolymers having hydrophilic pendant groups (ethylene oxide groups not participated in the crosslinking reaction) on water absorption properties 1s shown 1n paragraphs 117-118 and Table 1 of EP3072915 according to applicant. This reference concludes that the presence of ethylene oxide pendant groups in an amount of >20% is essential for good water absorption properties. See EP3072915 at 4 118 according to applicant.

While this is noted, it is also noted that the claims are to a product and NOT to the product’s future use. One of ordinary skill in the art can only evaluate what is in the claim presently NOT what may be added to the claim in the future. A claim has to be definite and NOT what might happen to the composition. 

Ms. Rustomjee’s declaration has been carefully considered. 

Applicant argues that allegedly the declaration provides additional experimental data showing that the claimed silicone cross-polymers do not have hydrophilic pendant groups and thus, when tested for the absorption property in accordance with the test described in paragraph 117 of EP3072915, they exhibit “poor” rated water absorbent property according to applicant. See Rustomjee Dec. at §| 3, Table A. 

The effect of presence of silicone crosspolymers having hydrophilic pendant groups (ethylene oxide content) on emulsion forming and dispersibility properties is shown in paragraphs 121-122 and Table 2 of EP3072915 according to applicant. This reference concludes that presence of ethylene oxide pendant groups (the pendant groups not having participated in the crosslinking reaction) in an amount of >20% is essential for emulsion formation and dispersibility in water according to applicant. See EP3072915 at §] 122.


Ms. Rustomjee’s declaration provides additional experimental data showing that the claimed silicone cross-polymers do not have hydrophilic pendant groups and thus, when tested for the emulsion formation in accordance with the test in paragraph 121 of EP3072915, they did not form an emulsion at all according to applicant. See Rustomyjee Dec. at 4 4, Table B.

While this is noted, it is also noted that the claimed composition is still taught in EP thus the arguments are moot. The declaration while it allegedly compares the EP compositions to the instant composiitons in the specifiication, still does not address how the compositions are not obvious over one another. There are no unexpected results whatsoever. 

In sum, EP3072915 does not teach or suggest the claimed compositions and, in particular, does not teach or suggest the claimed silicone cross-polymers (or the claimed amounts of the silicone cross-polymers) according to applicant.

With respect to paragraphs 140-142 in EP3072915, Applicant respectfully notes that while some exemplary cosmetics may not specifically include water as one of the ingredients, inclusion of a gel paste comprising silicone crosspolymer having hydrophilic pendant groups as part of the cosmetic—to enhance capability with water—is a pre-requisite. 

This is flat out wrong. The comparison is does the combination of EP and WO make the claims obvious or not ? What the composition can potentially do is not important since the claims are to a product and NOT what might be in the product or happen later to the product in the continum of time. The comparison is to the claimed product and the prior art. 

Accordingly, the resultant composition would invariably have low abrasion resistance, in stark contrast to the claimed compositions (e.g., having an abrasion resistance of at least 10 cycles as measured by abrasion test 1$12673-1989 or ASTM D 3885) according to applicant.

Once again, this is simply wrong. The same composition as claimed is disclosed in the EP which is all the claimed invention needs to be rendered obvious. 

As a final matter, Applicant respectfully submits one of ordinary skill in the art would have no reason to combine EP3072915 with any reference in an attempt to arrive at the claimed compositions. Indeed, as discussed above, EP3072915 is directed to a different composition having different properties according to applicant. Accordingly, in view of EP3072915, the skilled person would be directed away from trying to make claimed compositions according to applicant.

WO 2016/052571 does not remedy EP3072915’s deficiencies according to applicant. Indeed, this reference directs one of ordinary skill in the art to incorporate water as a base in an amount of 25 % to 99% by weight, preferably 35 % to 99% by weight, and more preferably 40% by weight of the composition according to applicant. See WO 2016/052571 at 5. 

WO was simply used to teach the claimed amounts of the claimed components which have already been established as known in WO.

Applicant has put "consisting essentially of" in the claims.

MPEP 2111.03 states:

“For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also > AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41,68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant's statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating)”.

Thus, the claims can still be interpreted as reading, "comprising". Thus, the claims are not limited in any way by the "consisting essentially of" language. It is also noted that claims 13 and 21 use “comprising” language which will open up the “consisting essentially of” in claim 1. 

Also note use of film forming polymers such as PVP on page 9 of EP.

Also note use of starch powder and silylated silica on page 10 of EP, thus making claim 13 obvious to use these components in the gel since they were all used for the same purpose, namely in a gel. 

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655